UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported): December 16, 2015 U.S. Rare Earths, Inc. (Exact name of Registrant as Specified in its Charter) Nevada 000-36888 87-0638338 State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 5600 Tennyson Parkway, Suite 240 Plano, Texas 75024 (Address of Principal Executive Office) Registrant's telephone number, including area code:(972) 294-7116 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 16, 2015, Carol Kondos, Regan Horton, Victor Lattimore, Robert Kerrey, Mark Crandall, Tommy Franks, and Nancy Ah Chong resigned as members of the Board of Directors of the Registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC By: /s/ Kevin Cassidy Chief Executive Officer Date: December 22, 2015
